DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2021 has been entered.
 
Status
This Office Action is responsive to claim amendments filed for No. 16/161,882 on February 23, 2021. Please note: Claims 1, 14, 19 and 20 have been amended, and claims 10, 11, 13, 18 and 21 have been cancelled. Claims 1-9, 12, 14-17, 19, 20 and 22 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The previous claim objections are hereby withdrawn since the amended claims, submitted on February 23, 2021, overcome the objections.
Claim 14 is objected to because of the following informalities:
	In lines 1-2 of Claim 14: “the at least one of the plurality of first electronic elements” should read “the at least two of the plurality of first electronic elements” because there is a lack of antecedent basis for “the at least one of the plurality of first electronic elements”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 9, 12, 16, 17, 19, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Iwafuchi (US 20030025657 A1) in view of Kim et al. (US 9825016 B1), hereinafter Kim.

Regarding Claim 1, Iwafuchi teaches:
An electronic device (FIG. 3), comprising: 
a substrate (FIG. 1: 51); 
a first signal line disposed on the substrate (See FIG. 2: address line 67); 
a plurality of switch elements (55) disposed on the substrate (See FIG. 3: a plurality of switch elements 55; See paragraph [0062], lines 1-4) and comprising a first switch element (See FIG. 3: a first switch element 55 is one of the plurality of switch elements 55), wherein the first switch element is electrically connected to the first signal line (See paragraph [0062], lines 6-8: pad 63 connects the first switch element 55 to the address line); 
a plurality of electronic modules (FIG. 3: the Examiner is interpreting the combination of 50R, 50G, and 50B in each light emitting unit 82 as being an electronic module) disposed on the substrate (See FIG. 1: 50 disposed on 51) and comprising a first electronic module (FIG. 3: a first electronic module 50R, 50G, and 50B is one of the plurality of electronic modules), wherein the first electronic module comprises a first substrate (FIG. 1: fill material 72), a plurality of first electronic elements disposed on the first substrate (See FIG. 1: 50 disposed on 72), a plurality of first electrodes (FIG. 1: 70, 71, 58, 59) and a second electrode (FIG. 1: 18d and/or 19d), wherein the plurality of first electrodes are disposed between the first substrate and the second electrode (See FIG. 1: 70, 71, 58, 59 are disposed between 72 and 18d and/or 19d. In other words, FIG. 1 shows that 72 is under the first electrodes, and that 18d/19d are over the first electrodes); and
(See paragraph [0063], lines 1-4).
Iwafuchi does not explicitly teach:
a light alternating layer disposed on the substrate;
wherein at least two of the plurality of first electronic elements respectively comprise a light conversion element disposed on the LED chip, and the light alternating layer is continuously disposed on two adjacent light conversion elements of the at least two of the plurality of first electronic elements.
However, in the same field of endeavor, light emitting devices (Kim, Abstract), Kim teaches:
a light alternating layer (180) disposed on a substrate (151) (See FIG. 6);
wherein at least two of a plurality of first electronic elements respectively comprise an LED chip (See FIG. 6: LED2 and LED3; See column 2, lines 51-57), a light conversion element (172, 173) disposed on the LED chip (See FIG. 6), and the light alternating layer is continuously disposed on two adjacent light conversion elements of the at least two of the plurality of first electronic elements (See FIG. 6: 180 is continuously disposed on two adjacent light conversion elements 172, 173 of the at least two of the plurality of first electronic elements LED2 and LED3).
Iwafuchi contained a device which differed from the claimed device by the substitution of at least two of the plurality of first electronic elements respectively comprises an LED chip, but lacking the claimed light alternating layer and light conversion element. Kim teaches the substituted element of at least two of a plurality of first electronic elements with the claimed structures. Their functions were known in the art to emit light of red, green and blue colors (See Iwafuchi, paragraph [0065]; See Kim, column 9, lines 31-36). The at least two of the plurality of first electronic elements respectively comprising an LED chip taught by Iwafuchi could have been substituted with the at least two of the plurality of first electronic elements respectively comprising the claimed structures, as taught by Kim and the results would have been predictable and resulted in using a combination of light conversion elements and a light alternating layer to cause the LED chips to emit light of a desired color.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 3, Iwafuchi in view of Kim teaches all of the elements of the claimed invention, as stated above. Furthermore, Iwafuchi teaches:
The electronic device of claim 1, wherein the first electronic module is electrically connected to the first signal line through a conductive element (See paragraph [0062], lines 6-8; FIG. 1: 50 electrically connected to 67 through 63).

Regarding Claim 4, Iwafuchi in view of Kim teaches all of the elements of the claimed invention, as stated above. Furthermore, Iwafuchi teaches:
The electronic device of claim 1, wherein the first signal line is extended beneath at least one of the plurality of electronic modules (See FIG. 2: the first signal line 67 is extended beneath at least one of the plurality of electronic modules in 82).

Regarding Claim 5, Iwafuchi in view of Kim teaches all of the elements of the claimed invention, as stated above. Furthermore, Iwafuchi teaches:
The electronic device of claim 1, wherein the plurality of switch elements are disposed beneath at least one of the plurality of electronic modules (See FIG. 2: the plurality of switch elements 55 are disposed beneath at least one of the plurality of electronic modules in 82).

Regarding Claim 9, Iwafuchi in view of Kim teaches all of the elements of the claimed invention, as stated above. Furthermore, Iwafuchi teaches:
The electronic device of claim 1, wherein a planer layer is disposed on the plurality of switch elements (See FIG. 1: 61 disposed on 55), a plurality of first bonding pads are disposed on the planer layer (See FIG. 1: 63, 62, 64 disposed on 61) and respectively electrically connected to the plurality of switch elements (See paragraph [0062]), and at least one of the plurality of first electronic elements is electrically connected to the first switch element via one of the plurality of first bonding pads (See paragraph [0063]).

Regarding Claim 12, Iwafuchi in view of Kim teaches all of the elements of the claimed invention, as stated above. Furthermore, Iwafuchi teaches:
(58, 59), and one of the plurality of first contact pads is electrically connected to one of the plurality of first bonding pads through a conductive element (70, 71) (See paragraph [0072]) (See FIG. 1: one of 58, 59 is electrically connected to one of 63, 62, 64 through 70, 71).

Regarding Claim 16, Iwafuchi in view of Kim teaches all of the elements of the claimed invention, as stated above. Furthermore, Iwafuchi teaches:
The electronic device of claim 1, wherein the plurality of electronic modules are arranged in juxtaposition (See FIG. 3: 50R, 50G, and 50B in each light emitting unit 82 are arranged in a matrix to as to provide contrasting light emission from the respective light emitting units) .

Regarding Claim 17, Iwafuchi in view of Kim teaches all of the elements of the claimed invention, as stated above. Furthermore, Iwafuchi teaches:
The electronic device of claim 1, wherein each of the plurality of first electronic elements is a light emitting diode, an antenna unit, a sensor, or a combination thereof. (See paragraph [0063], lines 1-4).

Regarding Claim 19, Iwafuchi in view of Kim teaches all of the elements of the claimed invention, as stated above. Furthermore, Iwafuchi teaches:
The electronic device of claim 1, wherein the first electronic module further comprises a plurality of first contact pads (62, 64) disposed on a side of the first substrate facing to the substrate (See FIG. 1: 72 has a side (bottom side) facing to 51. 62, 64 are disposed on (above/over) that side in the view shown in FIG. 1), and each of the plurality of first electronic elements is electrically connected to one of the plurality of first contact pads respectively (See paragraphs [0071] and [0072]).

Regarding Claim 20, Iwafuchi teaches:
	A method for manufacturing an electronic device (FIG. 3; The fact that each of the below elements are shown and described in the accompanying figures necessarily requires that a method of manufacturing is implemented that provides, forms, or disposed each of the elements as described below), comprising: 
(FIG. 1: 51); 
	forming a first signal line on the substrate (See FIG. 2: address line 67 formed on 51); 
	forming a plurality of switch elements (55) on the substrate (See FIG. 3: a plurality of switch elements 55 formed on 51; See paragraph [0062], lines 1-4), wherein the plurality of switch elements comprises a first switch element (See FIG. 3: a first switch element 55 is one of the plurality of switch elements 55); and 
	disposing a plurality of electronic modules (FIG. 3: the Examiner is interpreting the combination of 50R, 50G, and 50B in each light emitting unit 82 as being an electronic module) on the substrate (See FIG. 1: 50 disposed on 51), wherein the plurality of electronic modules comprises a first electronic module (FIG. 3: a first electronic module 50R, 50G, and 50B is one of the plurality of electronic modules), and the first electronic module comprises a first substrate (FIG. 1: fill material 72), a plurality of first electronic elements disposed on the first substrate (See FIG. 1: 50 disposed on 72), a plurality of first electrodes (FIG. 1: 70, 71, 58, 59) and a second electrode (FIG. 1: 18d and/or 19d), wherein the plurality of first electrodes are disposed between the first substrate and the second electrode (See FIG. 1: 70, 71, 58, 59 are disposed between 72 and 18d and/or 19d. In other words, FIG. 1 shows that 72 is under the first electrodes, and that 18d/19d are over the first electrodes); and
	wherein at least one of the plurality of first electronic element comprises an LED chip (See paragraph [0063], lines 1-4).
Iwafuchi does not explicitly teach:
disposing a light alternating layer the substrate;
wherein at least two of the plurality of first electronic elements respectively comprise a light conversion element disposed on the LED chip, and the light alternating layer is continuously disposed on two adjacent light conversion elements of the at least two of the plurality of first electronic elements.
However, in the same field of endeavor, light emitting devices (Kim, Abstract), Kim teaches:
a light alternating layer (180) disposed on a substrate (151) (See FIG. 6);
wherein at least two of a plurality of first electronic elements respectively comprise an LED chip (See FIG. 6: LED2 and LED3; See column 2, lines 51-57), a light conversion element (172, 173) disposed on the LED chip (See FIG. 6), and the light alternating layer is continuously disposed on two adjacent light conversion elements of the at least two of the plurality of first electronic elements (See FIG. 6: 180 is continuously disposed on two adjacent light conversion elements 172, 173 of the at least two of the plurality of first electronic elements LED2 and LED3).
Iwafuchi contained a process which differed from the claimed process by the substitution of at least two of the plurality of first electronic elements respectively comprises an LED chip, but lacking the claimed light alternating layer and light conversion element. Kim teaches the substituted element of at least two of a plurality of first electronic elements with the claimed structures. Their functions were known in the art to emit light of red, green and blue colors (See Iwafuchi, paragraph [0065]; See Kim, column 9, lines 31-36). The at least two of the plurality of first electronic elements respectively comprising an LED chip taught by Iwafuchi could have been substituted with the at least two of the plurality of first electronic elements respectively comprising the claimed structures, as taught by Kim and the results would have been predictable and resulted in using a combination of light conversion elements and a light alternating layer to cause the LED chips to emit light of a desired color.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 22, Iwafuchi in view of Kim teaches all of the elements of the claimed invention, as stated above. Furthermore, Iwafuchi teaches:
	The method of claim 20, wherein a first bonding pad is formed on the substrate (See FIG. 1: 63, 62, 64 formed on 51), and the first bonding pad is electrically connected to the first switch element (See paragraph [0062]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Iwafuchi in view of Kim as applied to claim 1 above, and further in view of Biwa (US 20180342490 A1).

Regarding Claim 2, Iwafuchi in view of Kim teaches all of the elements of the claimed invention, as stated above. Furthermore, Iwafuchi teaches:
The electronic device of claim 1, wherein each of the plurality of switch elements is a transistor (See paragraph [0062], lines 1-4.
	Iwafuchi in view of Kim does not explicitly teach (see elements emphasized in italics):
thin film transistor.
However, in the same field of endeavor, light-emitting apparatuses (Biwa, Abstract), Biwa teaches:
	each of a plurality of switch elements (See FIG. 2: Tr2) is a thin film transistor (See paragraph [0036]).
Iwafuchi in view of Kim contained a device which differed from the claimed device by the substitution of each of the plurality of switch elements is a transistor, but not specifically a thin film transistor. Biwa teaches the substituted element of each of a plurality of switch elements is a thin film transistor. Their functions were known in the art to control the emission of light by light-emitting elements (See Iwafuchi, paragraph [0062]; See Biwa, paragraph [0036]). The transistor taught by Iwafuchi in view of Kim could have been substituted with the thin film transistor taught by Biwa and the results would have been predictable and resulted in the electronic device controlling light emission using thin film transistors.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claims 6-8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Iwafuchi in view of Kim as applied to claim 1 above, and further in view of Sakariya et al. (US 20140168037 A1), hereinafter Sakariya.

Regarding Claim 6, Iwafuchi in view of Kim does not explicitly teach:
The electronic device of claim 1, further comprising a controller electrically connected to the first signal line.
	However, Iwafuchi suggests that a controller electrically connected to the first signal line would be required to control the emission of light (See paragraph [0062], lines 1-4; See FIG. 2: in order for the transistor 55 to control each pixel, the respective address lines 67 must receive signals  from a circuitry equivalent to a controller).
Furthermore, in the same field of endeavor, display or lighting applications (Sakariya, paragraph [0002]), Sakariya teaches:
a controller (FIG. 1: scan driver Vselect) electrically connected to a first signal line (FIG. 1: one of the distribution lines; See FIG. 4: scan input 205).
a device which differed from the claimed device by the substitution of the electronic device that does not explicitly include driving elements, such as a controller electrically connected to the first signal line. Sakariya teaches the substituted element of the claimed control circuitry. Their functions were known in the art to control pixels in an LED display device (See Iwafuchi, paragraph [0062]; See Sakariya, paragraph [0041]). The electronic device with no explicit control circuitry taught by Iwafuchi in view of Kim could have been substituted with the control circuitry taught by Sakariya and the results would have been predictable and resulted in an electronic device with a controller to supply signals to the first signal line.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 7, Iwafuchi in view of Kim, and in further view of Sakariya teaches all of the elements of the claimed invention, as stated above. Furthermore, Iwafuchi in view of Kim, and in further view of Sakariya teaches:
The electronic device of claim 6, further comprising a driving element (See Sakariya, FIG. 1: data driver Vdata) electrically connected to the first switch element (See Sakariya, FIGS. 1 and 4: Vdata is connected to distribution lines 125, which are connected to first switch element T1 via the data input 405).
In addition, the same motivation is used as the rejection for claim 4.

Regarding Claim 8, Iwafuchi in view of Kim, and in further view of Sakariya teaches all of the elements of the claimed invention, as stated above. Furthermore, Iwafuchi in view of Kim, and in further view of Sakariya teaches:
The electronic device of claim 7, wherein the driving element is electrically connected to a source electrode of the first switch element (See Sakariya, FIGS. 1 and 4: Vdata is connected to distribution lines 125, which are connected to a source electrode of first switch element T1 via the data input 405), the controller is electrically connected to a gate electrode of the first switch element (See Sakariya, FIGS. 1 and 4: Vselect is connected to distribution lines 125, which are connected to a gate electrode of first switch element T1 via the scan input 205), and at least one of the plurality of first electronic elements is electrically connected to a drain electrode of the first switch element (See Sakariya, FIGS. 1, 2 and 4: first electronic element LED 115 is connected to 110, which includes input block 215, which includes a drain electrode of the first switch element T1 connected to the first electronic element LED 115).

Regarding Claim 15, Iwafuchi in view of Kim does not explicitly teach:
The electronic device of claim 1, wherein the first electronic module further comprises a plurality of first transistors, each of the plurality of first transistors is electrically connected to the first switch element and at least one of the plurality of first electronic elements respectively.
However, in the same field of endeavor, display or lighting applications (Sakariya, paragraph [0002]), Sakariya teaches:
	A first electronic module (See FIG. 1: smart pixel 120) further comprises a plurality of first transistors (FIG. 7: 702), each of the plurality of first transistors is electrically connected to a first switch element (See FIGS. 2 and 4: the first transistors in 225 are connected to a first switch element T1 in 215) and at least one of a plurality of first electronic elements respectively (See FIG. 7: 702 is connected to an LED).
Iwafuchi in view of Kim contained a device which differed from the claimed device by the substitution of the electronic device that does not explicitly include comprises a plurality of first transistors. Sakariya teaches the substituted element of the claimed plurality of first transistors. Their functions were known in the art to control pixels in an LED display device (See Iwafuchi, paragraph [0062]; See Sakariya, paragraph [0041]). The electronic device that controls at least one of the plurality of first electronic elements without a plurality of first transistor, as taught by Iwafuchi in view of Kim could have been substituted with the control circuitry taught by Sakariya and the results would have been predictable and resulted in an electronic device which at least one of the plurality of first electronic elements using a plurality of first transistors.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Iwafuchi in view of Kim as applied to claim 1 above, and further in view of Miyanaga et al. (US 20170315288 A1), hereinafter Miyanaga.

Regarding Claim 14, Iwafuchi in view of Kim does not explicitly teach:

However, in the same field of endeavor, light emitting devices (Miyanaga, paragraph [0001]), Miyanaga teaches:
wherein at least one of a plurality of first electronic elements further comprises a buffer layer (31) disposed between an LED chip (22) and a light conversion element (21) (FIG. 12).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electronic device (as taught by Iwafuchi in view of Kim) to include a buffer layer, as claimed (as taught by Miyanaga). Doing so would keep the light conversion element at a distance from the LED chip so the occurrence of blackening can be suppressed (See Miyanaga, paragraph [0090]).

Response to Arguments
Applicant’s arguments have been considered but are moot on the grounds of new rejections and not persuasive in part.
	Applicant argues (Remarks, pages 7-8) the following: “However, as shown in Figure 1 of Iwafuchi, the solder bumps 70 and 71 are not disposed between the under fill material 72 and the resin-covered chip 50, or are not disposed between the under fill material 72 and another solder bump 70, 71. In addition, as shown in Figure 10 of Hussell, the conductive elements 134 are disposed on the same side of the LEDs (e.g., 442, 444, and 446). Therefore, Iwafuchi and Hussell do not disclose that "the plurality of first electrodes are disposed between the first substrate and the second electrode"”. The Examiner respectfully disagrees. As discussed in the above rejections, Iwafuchi teaches: wherein the first electronic module comprises a first substrate (FIG. 1: fill material 72), a plurality of first electronic elements disposed on the first substrate (See FIG. 1: 50 disposed on 72), a plurality of first electrodes (FIG. 1: 70, 71, 58, 59) and a second electrode (FIG. 1: 18d and/or 19d), wherein the plurality of first electrodes are disposed between the first substrate and the second electrode (See FIG. 1: 70, 71, 58, 59 are disposed between 72 and 18d and/or 19d. In other words, FIG. 1 shows that 72 is under the first electrodes, and that 18d/19d are over the first electrodes). Based on this specific mapping of Iwafuchi to the claims, the Examiner respectfully submits that Iwafuchi teaches the argued limitation.

For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332.  The examiner can normally be reached on Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.